Title: Isaac Riley to Thomas Jefferson, 16 October 1809
From: Riley, Isaac
To: Jefferson, Thomas


          Sir  New York October 16, 1809
          I was duly honoured with your polite favour of the 7th Instant respecting the Notes on Virginia—
          It is a source of regret that a work so much sought for as the Notes on Virginia, and so much valued for its accurate and various information, should have been so often given to the public in an imperfect state of typographical execution.—It is my wish to have it published in a superior style, and with the most perfect correctness. But I fear that without any thing of new matter introduced, it would not command an immediate sale, so as to reimburse me shortly for its expences. As it is one of the standing Stock Books among Booksellers, it would not fail to meet orders, but the mere copy of the Volume as it now stands, would not sell in Quantities so as to make its republication an object with any one printer—
          A few pages of illustrative, additional and corrective matter, would secure the run of an edition, and would by no means interfere with the larger and more perfect Edition contemplated to be published hereafter.—If therefore it can be at all Consistent with your studies and affairs to give me these little additions, noted on blank leaves in the Paris Copy, I trust the work would then more than vindicate all that the reputation of the author has suffered from the garbled Copies already extant.—Excuse Sir my importunity, the public I concieve would be benefitted by such an Edition of the Notes on Virginia, and it would be my pride to publish the first correct and perfect Copy of the work in the United States.—
          I am respectfully Your very Humble Servant I. Riley.
        